Voto disidente del
Juez Asociado Señor Negrón García.
Con vista a un análisis de los planteamientos discutidos por las partes en sus distintos escritos presentados ante el Tribunal de Primera Instancia y el Tribunal de Circuito de Apelaciones, por su importancia y urgencia públicas, sin *879ulterior trámite, expediríamos inmediatamente el recurso, revocaríamos y concederíamos el “mandamus” contra el Go-bernador del Estado Libre Asociado de Puerto Rico, Hon. Pedro Rosselló González.
HH
En lo procesal, nuestra Constitución —distinto a su con-traparte federal— tiene la peculiaridad de garantizar ex-presamente la elección de minorías a la Asamblea Legisla-tiva, asignándoles el importante papel democrático de fiscalizar activamente a las mayorías. Limitar esa función únicamente al escenario legislativo es, per se, recortarles esa misión tan vital y trascendental.
Reiteramos, pues, nuestra convicción de que los legisla-dores poseen legitimación activa constitucional, mucho más amplia que la que ha prevalecido en la jurisdicción federal y en el seno de este Tribunal desde Hernández Torres v. Gobernador, 129 D.P.R. 678, 680 — 681 (1991). Así lo hemos hecho constar en toda decisión posterior; la más re-ciente, Acevedo Vilá v. Corrada Del Río, 138 D.RR. 886 (1995).
Según esta premisa, no debió negársele acceso judicial al Senador Antonio J. Fas Alzamora, quien el 3 de noviem-bre de 1998, solicitó del Tribunal de Primera Instancia, Sala Superior de San Juan, un mandamus contra el Gober-nador honorable Rosselló González, en el que se le orde-naba restituir el nombre Estado Libre Asociado de Puerto Rico —sustituido por Gobierno de Puerto Rico— en los do-cumentos y las comunicaciones oficiales de la Rama Ejecutiva.(1)
A tono con esta visión, sostenemos que incidió el repu-tado Tribunal de Circuito de Apelaciones (Hons. Rossy *880García, González Rivera y Ortiz Carrión, Jueces), al resolver que el Senador Fas Alzamora carecía de legitimación activa. De ese modo confirmó la desestimación decretada por el tribunal de instancia (Hon. Carmen Rita Vélez Bo-rras, Juez), que denegó el mandamus por el sólo y distinto fundamento de que no existía en ley deber ministerial ex-preso que atara al Gobernador y el asunto se reducía a una determinación discrecional de política pública no ejecuta-ble vía judicial.
II

En los méritos, estamos ante una cuestión pura de inter-pretación de derecho constitucional, en virtud de la cual procede el “mandamus”.

“El Derecho constitucional —escribe Sánchez Agesta— tiene un estilo propio que trasciende en formas gramaticales características.”
“Los verbos propios de la vinculación o de la permisión jurí-dica, poder, exigir, deber, estar obligado o tener derecho, o cual-quier otro verbo en los tiempos de futuro, que son las formas gramaticales específicas de la técnica jurídica, aparecen eclip-sados por los tiempos de presente y el valor sustantivo del verbo ser con su carácter constitutivo y definidor. Los tiempos de fu-turo aparecen también con frecuencia, pero para expresar rea-lizaciones concretas en un tiempo real; esto es, un programa o un fin a realizar y no la consecuencia de una situación jurídica hipotética. La constitución adquiere así un empaque especial, una característica gracia declaratoria, o por mejor decir, defini-dora de lo que un pueblo quiere ser. ...” (Enfasis suplido y en el original.) J. Xifra Heras, Curso de Derecho Constitucional, 2da ed., Barcelona, Ed. Bosch, 1957, T. 1, págs. 84-85.
Al amparo de las Leyes Foraker de 1900, Jones de 1917, y nuestro Código Político —antes de la aprobación de nues-tra Constitución en 1952— no cabe duda de que el nombre oficial del entonces sistema gubernamental era Gobierno de Puerto Rico.
Con la aprobación de la Constitución varió. Como cuerpo político se constituyó el Estado Libre Asociado de *881Puerto Rico. Art. I, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1. A renglón seguido se vinculó, rubricó e identificó colectiva-mente, a modo análogo de nombre y apellido propio, como “[e]l gobierno del Estado Libre Asociado de Puerto Rico”,(2) (énfasis suplido) organizado de forma republicana, con los poderes clásicos de Ejecutivo, Legislativo y Judicial.(3) Art. *882I, See. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 256.
Se trata de una realidad existencial que no puede negarse. No queda desvirtuada por la referencia que en otras cláusulas, la misma Constitución hace del “Gobierno de Puerto Rico”. Art. II, Sec. 20; Art. Ill, Sec. 15, y Art. IV, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1. Tampoco por las múltiples leyes que en diversos momentos ha aprobado la Asamblea Legislativa, citadas por el demandado honorable Rosselló González(4) para sostener su respetable tesis principal de que puede utilizar indistintamente Gobierno de Puerto Rico, salvo cuando hace referencia al estatus u or-ganización política vigente.
Primero, la palabra gobierno simplemente significa “ac-ción y efecto de gobernar”. Diccionario de la Lengua Espa-ñola, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 692. Gobierno de Puerto Rico es una forma de expresión genérica que, según indicado, aparece en la Constitución y en algunas leyes. Excepto la referencia al nombre de Puerto Rico, como frase, despersonaliza. No tiene por sí sola elemento de identificación, cualidad ni fundamento ju-rídico del ente principal que la constituyó y al cual perte-nece el gobierno. Estamos ante una expresión nominal, ais-lada e incompleta, que por su carácter genérico no posee el vínculo que acredita integralmente su verdadero rango ofi-cial gubernamental. Sólo considerada en conjunto, Go-*883bierno del Estado Libre Asociado de Puerto Rico(5) —com-puesto por sus tres (3) poderes constitucionales, agencias, corporaciones públicas, municipios, etc.— transmite, de-signa y describe material y visiblemente, como representa-ción gráfica, el todo de la afirmación democrática ciuda-dana que aprobó la Constitución. Unicamente entonces hace sentido, identifica y se pone en ejecución el nombre oficial del Gobierno, según manda la See. 2 del Art. I de nuestra Constitución, L.P.R.A., Tomo 1.
Segundo, jurídicamente hablando, no cabe la tesis de desdoblar la “administración” del “Gobierno” del “Estado Libre Asociado de Puerto Rico”.
Ese no es el diseño constitucional prevaleciente. En paí-ses de tradición parlamentaria existe una bifurcación ins-titucional entre el jefe del Estado y el jefe del Gobierno. Así en Inglaterra y Holanda, la reina es jefa del Estado, en España y Bélgica es el rey, en Alemania, Francia o Israel, el presidente. La jefatura del Estado tiene tradicional-mente los roles de representar a la nación, ejercer la sobe-ranía y nombrar un gobierno que administre al país. A la jefatura del Gobierno —que es de la incumbencia del primer ministro o canciller— le corresponde la gestión in-terna de administración, la configuración del gabinete, la elaboración y ejecución de la obra pública.
Nuestra Constitución, sin embargo, adoptó para la con-figuración de su ejecutivo, el sistema presidencial norte-americano, que difiere del parlamentario precisamente en la indivisibilidad del órgano ejecutivo. Véase The Federalist, Núms. 69 y 70, págs. 415-431 (A. Hamilton ed. 1966). Ambas jefaturas, Estado y del Gobierno, corresponden —indistintas e indiferenciadas— al Gobernador del Estado Libre Asociado de Puerto Rico.
Antes de la Constitución era correcto afirmar que el Go-bernador de Puerto Rico era meramente un jefe de go-*884bierno, nombrado por la voluntad del Presidente de Esta-dos Unidos, quien era el verdadero jefe de Estado. La concesión de un importante renglón de la soberanía al pueblo de Puerto Rico en la Ley Púb. Núm. 600 de 3 de julio de 1950 (64 Stat. 314), Documentos Históricos, L.P.R.A., Tomo 1, y la Constitución, así como su elección por voto popular, confirió al Gobernador del Estado Libre Asociado de Puerto Rico el carácter de jefe de un ejecutivo indiviso. Es extraño, pues, y no podemos fraccionar el carácter integral de su función ejecutiva (Jefe de Estado y Gobierno).
hH hH hH
Ese fue el modo en que quedó instituida la voluntad del pueblo. Ésta es la denominación oficial completa de la pre-sente entidad política gubernamental, que deberá subsistir hasta tanto, a través de los mecanismos constitucionales, se enmiende. Por su origen constitucional corresponde al pueblo,(6) no a sus funcionarios cuatreniales, decidir y cambiarlo. Mientras tanto, ningún funcionario está en li-bertad de modificarlo basado en juicios individuales o co-lectivos, por respetables que sean, ajenos o no a los crite-rios políticos partidistas.
Este mandato implica que toda comunicación escrita o análoga (documento, sobre, membrete, letrero, tarjeta de presentación o anuncio gubernamental) en español —para ser oficial, completa y legal, y por ende, susceptible de ser legítimamente sufragado con fondos públicos— no puede divorciarse del título Estado Libre Asociado. Su proyección e interpretación se extiende a las tres (3) ramas de go-bierno, municipios, agencias, y demás instrumentalidades, y, claro está, a sus funcionarios. No importa la forma que sea, debe identificarse toda gestión gubernamental y pú-*885blica con el nombre Estado Libre Asociado; si es en el idioma inglés, Commonwealth of Puerto Rico.
rv
Al igual que los demás funcionarios, el Gobernador honorable Rosselló González, juró fidelidad y defender la Constitución del Estado Libre Asociado de Puerto Rico.(7) Sin embargo, no es un funcionario más, sino el Primer Eje-cutivo o Primer Ciudadano de investidura pública en el país. Entre las prerrogativas expresamente contenidas en el Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, están ejercer las otras facultades y atribuciones propias de su cargo y cumplir los demás deberes que le impone la Cons-titución u otras leyes. Se configura así claramente el deber ministerial reclamado de utilizar el nombre oficial del “Go-bierno”, que por mandato Constitucional, es “del Estado Libre Asociado de Puerto Rico”.
Según indicado, este deber ministerial se deriva expre-samente del citado Art. II, Sec. 2 de nuestra Constitución que, por antonomasia, es la Ley Fundamental, supranorma comunitaria. Contrario a lo que estimó la ilustrada sala de instancia, su cumplimiento es autoejecutable; no requiere de ninguna ley aprobada por la Asamblea Legislativa. Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983). A fin de cuentas, los poderes restantes —Legislativo y Judicial— estamos también obligados a acatar la Constitución.

 Pidió, además, que se le ordenara requerir a los jefes de agencias, departa-mentos, corporaciones, instrumentalidades públicas y alcaldes acatar dicho man-dato, extensivo a los documentos, sobres, membretes, escritos y anuncios oficiales, así como en expresiones orales, escritas y electrónicas.


 La Resolución Núm. 22 de la Convención Constituyente, de 4 de febrero de 1952, Documentos Históricos, L.P.R.A., Tomo 1, ed. 1982, pág. 148, resolvió “[q]ue el nombre en español del cuerpo político creado ... habría de ser ‘Estado Libre Asocia-do’, usando tal frase como equivalente y traducción adecuada en nuestro caso del vocablo inglés ‘commonwealth’ ”. (Énfasis suplido.)


 Más adelante, el Art. VI, Sec. 15, Const. E.L.A., L.P.R.A., Tomo 1, provee para una bandera, un himno, un escudo y un gran sello del Estado Libre Asociado de Puerto Rico y, finalmente, el Art. IX, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 387, estáblece que “[e\l Estado Libre Asociado de Puerto Rico será sucesor de ‘El Pueblo de Puerto Rico’ ha todos los efectos, incluyendo, pero sin que se entienda como una limitación, el voto y el pago de deudas y obligaciones de acuerdo con los términos de las mismas”. (Énfasis suplido.) Cónsono, la See. 5 del Art. IX, Const. E.L.A., Tomo 1, ed. 1982, pág. 387, expresa que “[e]n lo sucesivo la expresión ‘ciudadano del Estado Libre Asociado de Puerto Rico’ sustituirá a la expresión ‘ciudadano de Puerto Rico’ según ésta ha sido usada antes de esta Constitución”. (Énfasis suplido.)
Este nuevo orden constitucional exigió que la Asamblea Legislativa enmendara distintas disposiciones legales para atemperarla a la nueva realidad político jurídica y la nueva denominación de Estado Libre Asociado de Puerto Rico.Entre los cambios encontramos la derogación de los Arts. 2 y 3 del Código Político de 1902. El primero, que disponía que los departamentos ejecutivos, legislativos y judicial, según organi-zados por la ley orgánica, constituirían el Gobierno de Puerto Rico, fue sustituido en el Art. 1, Sec. 2 de la Constitución, L.P.R.A., Tomo 1, al establecer la forma republi-cana del Estado Libre Asociado de Puerto Rico. El segundo, que definía la jurisdic-ción territorial del gobierno, se cambió por el Art. 1, Sec. 3, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 256, estableciéndose que la “autoridad política del Estado Libre Asociado de Puerto Rico se extendería a la Isla de Puerto Rico y a las islas adyacentes dentro de su jurisdicción”.
El Art. 393 del Código Político de 1902 fue enmendado a los fines de disponer que el Secretario de Transportación y Obras Públicas tendrá a su cargo “todos los edificios públicos pertenecientes al Estado Libre Asociado de Puerto Rico”. (Énfasis suplido.) 3 L.P.R.A. see. 417. Establece, además, que “[e]stará encargado así mismo de toda la propiedad cedida por el Gobierno de España al de los Estados Unidos, y cuya administración se puso en manos del Gobierno de Puerto Rico con arreglo a la Sección 13 de la Ley del Congreso denominada ‘Ley para proveer, temporalmente, de rentas y un gobierno civil a la Isla de Puerto Rico y para otros fines’ ”. La Ley Núm. 18 de 23 de abril de 1954, según enmendada, 3 L.P.R.A. ant. see. 831, sustituye la “Asociación de Empleados del Gobierno de Puerto Rico” por la “Asociación de Em-pleados del Estado Libre Asociado de Puerto Rico”, transformando ésta en sucesora y continuadora de la primera. La misma ley define como “empleado” a “todo funciona-rio o empleado permanente o regular que como tal reciba un sueldo del Gobierno del Estado Libre Asociado de Puerto Rico”. See. 2 de la Ley Núm. 133 de 28 de junio de 1966 (3 L.P.R.A. sec. 862(a)). La Ley Núm. 246 de 8 de mayo de 1950, según enmen-dada, 3 L.P.R.A. ant. see. 511, crea una Oficina del Gobierno de Puerto Rico en Washington, la cual se denominará “Oficina en Washington del Estado Libre Aso-ciado de Puerto Rico”, y se establece que toda referencia a la “Oficina del Gobierno de *882Puerto Rico en Washington” se entenderá que hace referencia a la “Oficina en Washington del Estado Libre Asociado de Puerto Rico”. En la Ley de Retiro del Personal del Gobierno, el texto de la ley incorpora, como definición a los fines de dicha ley, que el “Gobierno de Puerto Rico” o el término “Gobierno” significará “el Gobierno del Estado Libre Asociado de Puerto Rico, sus agencias, divisiones, negociados, oficinas, agencias y dependencias”. Art. 3 de la Ley Núm. 447 de 15 de mayo de 1951, según enmendada, 3 L.P.R.A. see. 763.


 Art. 2 de la Ley Núm. 125 de 13 de jubo de 1960 (1 L.P.R.A. sec. 14); Art. 1(b) de la Ley Núm. 69 de 8 de junio de 1979 (3 L.P.R.A. sec. 935(b)); Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A. secs. 283-283p); Ley de Marcas, Ley Núm. 63 de 14 de agosto de 1961 (17 L.P.R.A. ant. sec. Tin); Ley de la Administración de Asuntos Federales de Puerto Rico, Ley Núm. 77 de 19 de junio de 1979 (3 L.P.R.A. see. 1701 et seq.)', Ley del Sistema de Retiro, Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A. see. 761 et seq.); Ley sobre dos idiomas, Ley Núm. 1 de 28 de enero de 1993 (1 L.P.R.A. see. 59 et seq.).


 En estricto análisis sintáctico, “del Estado Libre Asociado”, es el núcleo; “de Puerto Rico”, la frase preposicional de este núcleo.


 No ignoramos las diversas posiciones en favor y en contra del actual estatus político. Ello, es un asunto que pertenece al propio al debate de la arena política.


 El Art. VI, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 377, dispone:
“Todos los funcionarios y empleados del Estado Libre Asociado, sus agencias, instrumentalidades y subdivisiones políticas prestarán, antes de asumir las funcio-nes de sus cargos, juramento de fidelidad a la Constitución de los Estados Unidos de América y a la Constitución del Estado Libre Asociado de Puerto Rico.” (Énfasis suplido.)